UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-2386



SUNNY JANI, Administrator of the Estate of
Michael L. Webster, deceased,

                                               Plaintiff - Appellee,

           versus


THE   BERT  BELL/PETE  ROZELLE  NFL   PLAYER
RETIREMENT PLAN; THE NFL PLAYER SUPPLEMENTAL
DISABILITY PLAN,

                                             Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-1606-WDQ)


Argued:   September 18, 2006             Decided:    December 13, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and Henry F. FLOYD,
United States District Judge for the District of South Carolina,
sitting by designation.


Affirmed by unpublished opinion. Judge Duncan wrote the opinion,
in which Judge Wilkinson and Judge Floyd joined.


ARGUED: Edward Arthur Scallet, GROOM LAW GROUP, CHARTERED,
Washington, D.C., for Appellants. Cyril Vincent Smith, ZUCKERMAN
SPAEDER, L.L.P., Baltimore, Maryland, for Appellee.     ON BRIEF:
Douglas W. Ell, GROOM LAW GROUP, CHARTERED, Washington, D.C., for
Appellants. Sean P. Vitrano, William K. Meyer, ZUCKERMAN SPAEDER,
L.L.P., Baltimore, Maryland; Robert P. Fitzsimmons, Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
DUNCAN, Circuit Judge:

     Mike Webster, the Hall of Fame center best known for anchoring

the offensive line of the Pittsburgh Steelers professional football

team from 1974 to 1988, developed brain damage as a result of the

multiple head injuries he suffered as a player.            He was awarded

degenerative disability benefits by the administrator (the “Board”)

of the NFL’s retirement plans.1             The Board acknowledged that

injuries sustained during his football career had caused Webster

eventually to suffer total and permanent mental disability in

September 1995, four years after his retirement, but denied him the

more lucrative benefits reserved for those whose disabilities begin

while they are still actively playing football.

     Webster’s estate sued the retirement plans under the Employee

Retirement   Income   Security   Act   of    1974   (“ERISA”),   29   U.S.C.

§§ 1001-1461 (2000), claiming that the Board abused its discretion

in setting Webster’s total disability date at September 1995.           The

district court ruled that the Board first abused its discretion by

ignoring the unanimous medical evidence that established March 1991

as the onset date for Webster’s total and permanent disability, and




     1
      The NFL enrolls all players in the Bert Bell/Pete Rozelle NFL
Retirement Plan (the “Plan”) and the NFL Player Supplemental
Disability Plan (together, the “Plans”). J.A. 98 (Plan art. 2).
The operative language determining eligibility for benefits is
found in the Plan. The NFL Player Supplemental Disability Plan, in
contrast, operates to augment the size of benefits awards after
eligibility has been established under the Plan.

                                   3
second in refusing to toll the Plan’s limitations period for filing

a claim for disability.       The Plans2 appealed both rulings.

     While    recognizing     that    the       decisions     of   a    neutral    plan

administrator are entitled to great deference, we are nevertheless

constrained    to    find   on     these       facts   that    the      Board    lacked

substantial evidence to justify its denial here.                       In particular,

the Board ignored the unanimous medical evidence, including that of

its own expert, disregarded the conclusion of its own appointed

investigator,       and   relied    for        its   determination       on     factors

disallowed by the Plan. Because we also find that Webster’s mental

incapacity should have tolled the limitations period, we affirm the

decision of the district court.



                                          I.

                                          A.

     “Iron Mike” Webster played center in the National Football

League (“NFL”) for the Pittsburgh Steelers from 1974 to 1988,

collecting four Super Bowl rings during that era.                       J.A. 628-29.

After becoming a free agent, Webster started for the Kansas City

Chiefs in 1989 and played as a backup center in 1990 before

retiring from active play in March 1991.                    J.A. 629.      In total,



     2
      Because the Plans, not the Board, are the Defendants in this
case, we refer to the Board when discussing Webster’s application
process and to the Plans when discussing party actions during
litigation.

                                           4
Webster played 245 games, the most ever by a center, and at one

point played six years without missing a single offensive down.

J.A. 622-24.       Webster was designated an All-Pro nine times during

his career and was inducted into the Pro Football Hall of Fame in

1997.    Id.

       Webster endured numerous blows to the head as a center.                 J.A.

622.    The center is the player in the middle of the offensive line

and is responsible for snapping the football between his legs to

the quarterback to begin each offensive play.                  Defensive players

are permitted to rush at the quarterback as soon as the football is

snapped.       The center is particularly vulnerable because he must

right himself after the snap to protect the quarterback from the

oncoming defensive rush. Of particular danger to offensive linemen

in Webster’s era was the “head slap” technique, in which defensive

linemen    would      begin   their     quarterback     rush   by   striking   the

offensive linemen on the sides of the helmet to daze them.                     J.A.

676.    Though made illegal by an NFL rule change in 1977, use of the

head    slap    and   other   violent     techniques     by    defensive    linemen

continued.      J.A. 683-84.

       After     playing      sixteen     years   and     sustaining       multiple

concussions, Webster retired from football in March 1991.                      His

remaining eleven years of life were plagued by a series of failed

business ventures and stunted career attempts.                      In fact, the




                                          5
parties agree that none of these attempts at gainful employment

succeeded.        J.A. 695.

       First, Webster was hired to work as a football analyst for NBC

in July 1991.        J.A. 629.   After auditioning in two preseason games,

he moved back to Wisconsin and did not continue this work.                    J.A.

647.    Webster also tried his hand as an investor.               In May 1992, for

example, he invested in “Webster Asset Management, Ltd.” and in

“Terra      Firma    Development     Trust,”    which   owned     real   estate   in

Pittsburgh.         J.A. 479, 629.

       Webster made a number of representations about his employment

status in 1993 and 1994.         For example, he told a doctor in May 1993

that he was working “as a financial investment advisor and real

estate manager.”          J.A. 266.      He told another doctor during a

hospital stay in June 1993 that he was running “several self-owned

business [sic] in Pittsburgh,” J.A. 277, and that he was part-owner

of Olympia Steel, J.A. 294.             In August 1993, he applied for a

credit card, calling himself the manager of Distinctively Lazer for

the previous six months and representing that he earned $80,000 per

year.    J.A. 458.      In September 1993, Webster told a doctor that he

was employed full-time.          J.A. 264.      In October 1993, Webster and

two others registered the name “Tins, Totes and Tees” for a

business to conduct retail sales.              J.A. 630.

       It    is   undisputed,    however,      that   none   of   these   business

ventures generated income.           Tax records, social security records,


                                         6
and Webster’s own affidavit show that his only income during 1991-

1993 consisted of his final payments from the Chiefs in 1991,

deferred payments from the Steelers in 1992, and fees of $10,000

for card-signing and appearances in 1992 and 1993.                 J.A. 704-49.

In fact, an associate of Webster’s at Distinctively Lazer told the

Board’s investigator, “I think there was something mentally wrong

with Mike.     His business thinking was very poor.”              J.A. 700-01.

     Webster    returned   to    football    in   1994   as   a    strength   and

conditioning coach for the Chiefs.          The Assistant General Manager

of the Chiefs indicated that Webster was hired “as a favor” and

that he was not “doing very well during this time period and . . .

may have been living in his car.”         J.A. 699.   Webster later averred

that as a strength and conditioning coach he had no “specific

coaching duties but was there supposedly to help out if necessary.”

J.A. 709.    In November 1994, Webster showed up at a friend’s house,

stating that he “was tired of sleeping in his car.”               J.A. 652.   The

friend, citing Webster’s “strange habits,” allowed him to stay for

a few months.     J.A. 653.      Webster left the coaching position at

some point in 1995, having earned a total of about $30,000 from the

Chiefs for his services.         J.A. 409.    Webster’s former teammates

told the Board’s investigator that beginning in 1995 through 1997,

Webster did not appear well, with some “characterizing his behavior

as strange or paranoid.”        J.A. 518.




                                      7
       Webster was mostly unemployed after 1995, earning essentially

nothing   until   his    death    in   2002.            The   Board’s    investigator

summarized Webster’s post-retirement history by noting that he

found no “evidence that any of [his business ventures] succeeded.”

J.A. 519.       He concluded, “It is unclear whether any of these

ventures were successful and whether or not Mr. Webster’s health

has affected his ability to operate these business ventures.” J.A.

464.

       Webster had contacted the Board on five occasions in 1995 and

1996, sometimes only days apart, each time seeking an application

for filing a disability claim.         J.A. 206-210, 215, 218.             Not one of

these applications was ever completed.                   Webster was diagnosed in

1998 with brain damage resulting from multiple head injuries he

incurred while playing football.               In the spring of 1999, Webster

finally completed an application for disability benefits under the

NFL retirement plans.      We now examine the language of those plans.



                                       B.

       The Plans provide for four types of benefits for players who

suffer a total and permanent (“T&P”) disability as a result of

football, two of which are relevant here. An applicant may qualify

for “Active Football” benefits if “the disability(ies) results from

League football activities, arises while the Player is an Active

Player,   and   causes   the     Player       to   be    totally   and    permanently


                                          8
disabled ‘shortly after’ the disability(ies) first arises.”                           J.A.

110    (Plan    §   5.1(a)).       A    lesser        benefit,       styled      “Football

Degenerative,” is available provided that “the disability(ies)

arises out of League football activities, and results in total and

permanent disability before the later of (1) age 45, or (2) 12

years after the end of the Player’s last Credited Season.”                            J.A.

110 (Plan § 5.1(c)).

       Common to both types of benefit, then, is the requirement that

an applicant prove that he suffered a T&P disability as a result of

playing football.        An applicant “will be deemed to be totally and

permanently disabled if the Retirement Board finds that he has

become totally disabled to the extent that he is substantially

prevented from or substantially unable to engage in any occupation

or employment for remuneration or profit.”                 J.A. 111 (Plan § 5.2).

However, “[a] Player will not be considered to be able to engage in

any occupation or employment for remuneration or profit . . .

merely because such person is employed by the League or an Employer

. . . or is employed out of benevolence.”                  Plan § 5.2 (J.A. 112)

(emphasis      added);   see   also     J.A.     93    (Plan     §    1.13)      (defining

“Employer” as “a member Club of the League”).                           The Board may

require an applicant “to submit to an examination by a competent

physician or physicians selected by the Retirement Board and may be

required to submit to such further examinations as, in the opinion

of    the   Retirement    Board,       are   necessary     to        make   an    adequate


                                             9
determination respecting his physical or mental condition.”      J.A.

112 (Plan § 5.2).

     To be eligible for the higher Active Football benefits, an

applicant must also show that he became disabled while an Active

Player, which disability became T&P “shortly after” it first arose.

Each of these elements is defined further in the Plan.    A player

remains an “Active Player” upon retirement until the July 15

following his retirement or the first day of the next preseason

training camp, whichever is later.   See J.A. 91 (Plan § 1.1).     An

applicant becomes T&P disabled “shortly after” the disability first

arises for purposes of the definition of Active Football benefits

according to a three-tiered scheme of presumptions:

     A player who becomes totally and permanently disabled no
     later than six months after a disability(ies) first
     arises will be conclusively deemed to have become totally
     and   permanently    disabled    “shortly    after”   the
     disability(ies) first arises, . . . and a Player who
     becomes totally and permanently disabled more than 12
     months after a disability(ies) first arises will be
     conclusively deemed not to have become totally and
     permanently disabled “shortly after” the disability(ies)
     first arises . . . . In cases falling within this six-
     to twelve-month period, the Retirement Board will have
     the right and duty to determine whether the “shortly
     after” standard is satisfied.

J.A. 111 (Plan § 5.1).

     Even if an applicant otherwise would succeed in earning Active

Football or Football Degenerative benefits from the onset date of

his T&P disability, a limitations provision, added to the Plan and

effective for claims received on and after November 1, 1998, may


                                10
prevent   him   from   recovering    certain   time-barred   benefits.

Specifically:

      [N]o total and permanent disability benefit . . . will be
      payable with respect to any month or other period of time
      that precedes by more than forty-two (42) months the date
      the Plan Director first receives a written application or
      similar letter requesting such benefit, provided that
      such written application or similar letter begins the
      administrative process that results in the award of the
      benefit.

J.A. 151 (Plan § 5.7).       Section 5.7 also includes a tolling

provision, however:

      The forty-two month limitations period in each of the
      above sentences will be tolled for any period of time
      during which such Player is found by the Retirement Board
      to be physically or mentally incapacitated in a manner
      that substantially interferes with the filing of such
      claim.

Id.



                                    C.

      Webster applied for Active Football benefits and, in the

alternative, Football Degenerative benefits in the spring of 1999.

In support of his claim, Webster submitted his post-retirement

medical records and the reports of Dr. Fred Krieg, Dr. James

Vodvarka, and Dr. Jonathan M. Himmelhoch.

      Webster’s medical records revealed that he sought medical

treatment for certain physical ailments between March 1991 and

September 1995. In late 1992, for example, Webster began to suffer

from an “extensive lymphedema,” or fluid collection resulting in


                                    11
swelling, “involving both lower extremities.”                  J.A. 273, 276.      In

May 1993, a CT scan revealed a likely lymphoma, or cancer of the

lymph nodes.     J.A. 274-75.     Webster checked into a hospital in June

1993 under the care of Dr. Stanley Marks, a hematologist and

oncologist.      A treatment regimen orchestrated by Dr. Marks led to

improvement in Webster’s physical condition over the subsequent

several months.        J.A. 264, 269-72.

      Webster then saw Dr. Robert Conn, a cardiovascular specialist,

for an echocardiogram in January 1994.              J.A. 295.        Dr. Conn noted

in a contemporaneous letter that “Mr. Webster is capable of most

physical      activities   that   would      be   relevant      to    his   age   and

recreational desires.”        J.A. 295-96 (emphasis added).

      Webster followed up with Dr. Marks on September 5, 1996.                    Dr.

Marks noted that Webster’s “life has really deteriorated recently

and he is living out of his car.          His income has been nominal.             He

has   major    problems    with   depression       and   obsessive      compulsive

behavior and is currently being treated with Ritalin and Paxil.”

J.A. 265.

      Later     that   day,   Webster    met      with   Dr.    Jerry    Carter,    a

psychiatrist, because some of his former teammates had “encouraged

him to have an evaluation” after Webster was found sleeping in a

local train station.          Webster told Dr. Carter that he had been

living in hotels and in his car for the previous three-and-one-half

years.      Webster also insisted that he need only overcome his


                                        12
reclusive tendencies and then his mood and ability to function

“would improve considerably.”             Webster recounted a tumultuous

childhood, a history of low self-esteem, and that he was living

only for his periodic visits with his children in Wisconsin.              J.A.

307.

       Webster then saw Dr. Vodvarka, an osteopath and practitioner

of internal medicine, in late 1997.            J.A. 300-03.       Dr. Vodvarka

recognized that Webster might be suffering from post-concussion

syndrome.    J.A. 302.

       Webster retained an attorney, Mr. Robert P. Fitzsimmons, to

assist him in applying for disability benefits.                    Fitzsimmons

referred Webster to Dr. Krieg, a psychologist, to determine whether

Webster was disabled.          In November 1998, Dr. Krieg diagnosed

Webster with brain damage--that is, dementia resulting from his

football-related head traumas. J.A. 227. Dr. Krieg observed that

“although it is [to] Mr. Webster’s advantage to have ‘done poorly’

on this evaluation, he really tried throughout the interview to

make   himself   look    as   good   as    possible,   covering    up   certain

information.”    J.A. 225.      Dr. Krieg concluded that Webster “had

become disabled to the extent that he is substantially unable to

engage in any occupation or employment at this time.”               J.A. 232.

       Webster was reevaluated by Dr. Vodvarka, who opined in an open

letter dated March 1999 that Webster “would have been able to prove

total disability at the time he was released by the Pittsburgh


                                      13
Steelers” because of his dementia and cognitive dysfunction.               J.A.

253, 257.      Dr. Vodvarka linked Webster’s mental ailments to the

head injuries suffered during his years of football, and concluded

that Webster “will never be able to engage in any occupation or

employment for remuneration or profit.”          J.A. 259.

       Webster also met with Dr. Himmelhoch, a psychiatrist, in a

series of six sessions beginning in March 1999.               J.A. 315.    Dr.

Himmelhoch opined, in a letter to the Plans dated June 22, 1999,

that       Webster   suffered   from       “traumatic    or    punch      drunk

encephalopathy3” resulting from football, leaving him totally and

permanently disabled.       J.A. 317-20.

       Finally, Webster submitted an affidavit stating that he had

been unable to perform any productive work for the Chiefs during

his coaching tenure in 1994 and 1995 because of the crippling

nature of his brain damage.      J.A. 709.     He explained that “[s]ince

completing my football playing years, I have been unable to obtain

or keep any type of meaningful and/or gainful employment because of

the problems I have experienced from my brain injury.”                J.A. 710.

       Responding    to   Webster’s   application,      the   Board    required

Webster to be evaluated by a neurologist of its choosing, Dr.

Edward Westbrook, on June 21, 1999, pursuant to Plan section 5.2.

On a form provided by the Board for his completion, Dr. Westbrook



       3
      Encephalopathy literally means “brain disease.” Random House
Webster’s Unabridged Dictionary 640 (2001).

                                      14
answered the question “When did present disability occur?” with

“3/91 or before.” J.A. 362.            In an accompanying letter dated

October 28, 1999, Dr. Westbrook indicated that though Webster

offered only a “poor history,” he was able to determine that

Webster was “completely and totally disabled.”            J.A. 367.

     On the same date that Dr. Westbrook’s report issued, the Board

awarded    Webster     Football    Degenerative     benefits   prospectively

without setting an onset date for his T&P disability and tabled

Webster’s application for Active Football benefits “to allow [a]

neutral physician to review additional medical information and make

[a] final report.”         J.A. 374.

     Webster appealed the decision, which appeal was denied on May

8, 2000 by the Board.         J.A. 397-99.     First, the Board diminished

the significance of its own medical expert’s report because the

report only indicated when Webster became disabled, not when he

became    totally    and    permanently     disabled.   Second,   the   Board

discounted Dr. Vodvarka’s assessment that Webster was totally and

permanently disabled as of 1988.            Because Webster played two more

seasons after 1988 with the Chiefs, the Board concluded that Dr.

Vodvarka must have misinterpreted the Plan’s definition of “T&P

disability.”    Finally, the Board chided Webster for failing to

submit sufficient evidence showing that he did not work from 1991

onward.    J.A. 399.




                                       15
     Webster appealed again.    This time, to respond to the Board’s

concerns, Webster submitted supplemental reports from Drs. Krieg

and Himmelhoch, each of whom concluded, to a reasonable degree of

professional certainty, that Webster was totally and permanently

disabled as of March 1991.    J.A. 580, 608.   Webster also submitted

a report from Dr. L. Charles Kelly, an osteopath, setting Webster’s

T&P disability date at March 1991.      J.A. 422-25.

     To   strengthen   the   appeal,   Webster’s   attorney   asked   Dr.

Westbrook, the Board’s neutral physician, to opine as to the onset

date of Webster’s T&P disability.        Dr. Westbrook wrote to the

Board:

     It is clear that the patient had significant trouble
     playing football in 1990 and officially retired in 1991.
     It would appear on that basis that he was completely and
     totally disabled as of the date of his retirement and was
     certainly disabled when he stopped playing football
     sometime in 1990. . . . He has remained completely and
     totally disabled for any occupation beginning in
     approximately 1990 and will not be expected to improve.

J.A. 565.

     The Board responded on October 31, 2000, by again requesting

additional documentation to prove Webster’s lack of income during

the critical 1991 to 1996 period.      Webster submitted records from

the Internal Revenue Service, the Social Security Administration,

the Commonwealth of Pennsylvania, the Kansas City Chiefs and the

Pittsburgh Steelers, corroborating his assertion that he earned

nothing after his retirement other than his coaching salary from

the Chiefs.   J.A. 714-49.

                                  16
     Not satisfied with this response, the Board also hired a

private   investigator    to   delve    into    the   details   of   Webster’s

employment history.      The investigator found evidence that Webster

was nominally involved in various business ventures as detailed

above, but concluded that he “was unable to find any evidence that

any of them succeeded.”        J.A. 695.       While the investigation was

underway, Webster died of a heart attack, on September 24, 2002.

     The Board finally denied Webster’s application for Active

Football benefits on March 17, 2003, and set the onset date for his

T&P disability at September 1, 1996.            In setting this date, the

Board   gave   the   following   reasons:       (1)   Webster’s   work   as   a

broadcaster for two games in 1991, his series of failed business

ventures from 1992 to 1994, and his work as an assistant coach for

the Chiefs in 1994 and 1995 demonstrated his ability “to engage in

any occupation . . . for remuneration or profit”; and (2) the

medical evaluation in 1996 by Dr. Marks stating that Webster’s life

“has really deteriorated recently” implies that Webster was not

mentally disabled during his 1993 visit to Dr. Marks.                J.A. 555.

The Board made no reference to either the findings of its own

medical expert or the other medical evidence that expressly set the

onset date of Webster’s T&P disability at March 1991.

     Webster’s estate appealed the Board’s March 2003 decision. In

July 2003, the Board affirmed by letter its previous determination,

disavowing the medical reports of Dr. Krieg, Dr. Vodvarka, Dr.


                                       17
Himmelhoch, Dr. Kelly, and its own Dr. Westbrook because so much

time had passed between 1991 and 1997, when the first of these

doctors evaluated Webster for brain damage.                 J.A. 612-16.     Noting

that these assessments were not performed “contemporaneous[ly] with

the suggested onset date” of Webster’s T&P disability, the Board

deemed such ex post pronouncements as “speculative and conclusory.”

J.A. 614-15.

     The   Board      also   cited    for     the   first    time   the   42-month

limitation     provision      in     Plan     section   5.7     that      disallows

establishment of an onset date for T&P disability earlier than 42

months   prior   to    the    filing     of   the   application,       unless   the

applicant’s mental incapacity substantially interfered with the

filing of the claim.         J.A. 615.      Finding that Webster had offered

no proof of “substantial interference,” the Board found that the

limitations provision barred the recovery of any benefits prior to

January 1, 1996.4       J.A. 616.        This letter of denial marked the

Board’s final administrative decision.

     Webster’s estate filed an ERISA complaint in the United States

District Court for the District of Maryland, seeking money damages



     4
      The Board’s denial letter referred to January 1, 1995 as the
retroactivity cutoff date.     Presumably, the Board intended to
utilize the limitations provision to bar recovery of any benefits
prior to January 1, 1996.
     In any case, the parties disagree on which date Webster filed
his application for purposes of applying the limitations period.
Because we hold that the 42-month rule was tolled here, however,
the exact application date is of no moment.

                                         18
and declaratory relief under § 1132(a)(1)(B) and (a)(3).             Both

parties moved for summary judgment. The district court granted the

Plaintiff’s motion, but denied the Plans’ motion.

     In finding that the Board abused its discretion by denying

Webster Active Football benefits, the district court noted that

“[e]ach   specialist   who   examined   Webster’s   neurological   status

concluded that he was totally and permanently disabled under the

terms of the Plan by March 1991.”       Jani v. Bert Bell/Pete Rozelle

NFL Player Ret. Plan, No. 04-1606, 2005 WL 1115250, at *6 (D. Md.

April 26, 2005).   The court further found the lack of diagnosis of

mental impairment in 1993 by Dr. Marks, an oncologist, to be

insufficient to provide “substantial evidence” to justify denial of

Active Football benefits to Webster. Id. The court also cursorily

held that because “Webster had been incapacitated by brain damage

since 1991, the Plan’s limitations period does not apply to his

disability claim.”     Id.

     The Plans timely appealed, arguing that the Board’s denial of

Active Football benefits was a reasoned exercise of discretion

supported by substantial evidence and, in the alternative, that the

Plan’s limitations provision barred recovery of benefits prior to

January 1, 1996.   We consider each argument in turn.




                                   19
                                            II.

                                            A.

       Because       the   Plans    grant    the     Board   “full   and    absolute

discretion, authority and power to interpret . . . the Plan,” J.A.

121    (Plan     §   8.2),   we    review    the   Board’s   decision      under    the

deferential abuse of discretion standard5 rather than de novo.                      See

Smith v. Cont’l Cas. Co., 369 F.3d 412, 417 (4th Cir. 2004) (citing

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989)).

The Board’s discretion, however, is not unfettered.                   Its exercise

must       be   supported     by    substantial      evidence.       Bernstein       v.

CapitalCare, Inc., 70 F.3d 783, 788 (4th Cir. 1995).

       Substantial         evidence   is     “such    relevant   evidence      as    a

reasonable mind might accept as adequate to support a conclusion.”


       5
      The Plans seem to argue for an even higher level of deference
than that typically afforded ERISA fiduciaries, because of the
knowledge and skill required to assess football injuries in
particular. See, e.g., Appellants’ Br. at 45 (“The Board believes
that the complexity of the Plan here and the unique medical and
occupational issues faced by professional football players present
special challenges to a decision maker, and that experience with
meeting those challenges is important.”).      To be sure, special
knowledge is indeed helpful in making benefits determinations in
football, as it is in any industry.      The deferential abuse of
discretion standard obtains in part precisely because courts cannot
have expertise in every industry. See Berry v. Ciba-Geigy, 761
F.2d 1003, 1006 (4th Cir. 1985) (“[T]he standard exists to ensure
that administrative responsibility rests with those whose
experience is daily and continual, not with judges whose exposure
is episodic and occasional.”). That our knowledge of football-
related disability pales in comparison to the Board’s knowledge,
however, does not militate to bestowing a higher standard than
abuse of discretion. Instead, the Board is entitled to the same
abuse of discretion review afforded to knowledgeable fiduciaries of
any ERISA plan.

                                            20
Richardson v. Perales, 402 U.S. 389, 401 (1971) (noting that this

definition obtains widely “in varying statutory situations”).                 It

is thus “more than a mere scintilla,” id., but “less than the

weight of the evidence,” Consolo v. Fed. Mar. Comm’n, 383 U.S. 607,

620 (1966).

      Because a fiduciary must present substantial evidence to

justify a denial of benefits, it logically follows that a fiduciary

appears to abuse its discretion when, in denying benefits, it

ignores   unanimous   relevant   evidence       supporting     the    award   of

benefits.     Cf. Pikulas v. DaimlerChrysler, 397 F. Supp. 2d 883,

892-93 (E.D. Mich. 2005) (finding an abuse of discretion when a

fiduciary denied benefits despite the unanimous evidence of three

examining doctors agreeing that the claimant was unable to work);

Giannone v. Metro. Life Ins. Co., 311 F. Supp. 2d 168, 177-78 (D.

Mass. 2004) (finding an abuse of discretion when a fiduciary denied

benefits, citing the opinion of a non-examining physician, which

was   contrary   to   the   unanimous       opinion    of   several   treating

physicians, the fiduciary’s own investigator, and the claimant’s

medical   history).      Similarly,     a    plan     fiduciary   abuses      its

discretion by crediting a doctor’s earlier, incomplete evaluation

but ignoring the same doctor’s later, more comprehensive opinion.

Donovan v. Eaton Corp., Long Term Disability Plan, 462 F.3d 321,

329 (4th Cir. 2006).




                                   21
       We have required benefits administrators to follow unanimous

evidence    in    other    contexts        in    which      we   employ    an       abuse    of

discretion standard as well.               For example, in Stawls v. Califano,

596 F.2d 1209 (4th Cir. 1979), a case involving a social security

disability benefits claim, the administrator denied the applicant’s

claim for T&P disability benefits because it found that she was

unable to prove that her T&P disability began prior to 1962 and was

continuously present thereafter.                 Id. at 1213.        The administrator

ignored    the     medical      opinion         of    one   psychiatrist        that        the

applicant’s schizophrenia was indeed continuously disabling, rather

than    intermittently       so,     and    the       medical    opinion       of    another

psychiatrist that the disability began prior to 1962.                           The second

psychiatrist, though he had treated the applicant since 1954, had

lost his contemporaneous notes.                  He nevertheless opined in 1976

that the applicant had been disabled prior to 1962.                       The applicant

challenged       the   denial   of    benefits         in   court,    and      this    court

ultimately remanded the dispute to the benefits administrator,

demanding an explanation for “why the uncontradicted evidence of

the psychiatrists should not suffice to afford recovery.”                                   Id.

Thus,     even    though     the     second          psychiatrist’s       ex    post        and

undocumented opinion might have been less weighty were there

conflicting medical opinions, it remained uncontradicted and could

not therefore be ignored.             See id.; see also Martin v. Sec’y of

Dept. of Health, Ed. and Welfare, 492 F.2d 905, 907-08 (4th Cir.


                                            22
1974) (holding in a social security disability benefits case that

the mere “opinion evidence of the non-examining Social Security

doctor”    is    not   “substantial       enough    to    sustain   [a    denial   of

benefits]       when   (a)     the   claimant’s      subjective         evidence   of

disability, (b) the expert medical opinion of examining physicians,

(c) claimant’s vocational history, and (d) the objective medical

facts, are all to the contrary”).

     Similarly, our jurisprudence under the Black Lung Benefits

Act, 30 U.S.C. §§ 901-945 (2000), allows a claimant to establish

total    disability     by     offering    uncontradicted        reasoned    medical

evidence.       See, e.g., Milburn Colliery Co. v. Hicks, 138 F.3d 524,

529 (4th Cir. 1998) (citing 20 C.F.R. § 718.204(c)(4) (1997)).                     It

is only “[i]f the evidence is contradicted [that] we must determine

whether the ALJ conducted an appropriate analysis of the evidence

to support his conclusion.”          Hicks, 138 F.3d at 529; see also Curry

v. Beatrice Pocahontas Coal Co., 67 F.3d 517, 521 (4th Cir. 1995)

(finding    that       three    medical        opinions    did    not     constitute

“substantial evidence” sufficient to justify a denial of benefits

because the doctors had not opined “without equivocation” on the

dispositive       question--whether         the     claimant      “suffer[ed]      no

respiratory or pulmonary impairment of any kind”).6


     6
      We recognize that the standards and processes governing cases
involving black lung and social security disability benefits are
different from those that apply under ERISA.      We refer to this
parallel jurisprudence only to show our consistent treatment of
unanimous medical evidence in other statutory contexts.

                                          23
                                       B.

     With the foregoing guidance as to what constitutes substantial

evidence in mind, we turn to a consideration of the facts on which

the Board here based its decision.            We do so mindful of the fact

that the Board has the discretion to define “T&P disability” in any

reasonable and consistent manner.            See J.A. 121 (Plan § 8.2(a));

Booth v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201

F.3d 335, 342 (4th Cir. 2000).

     The Plans proffer two principal justifications for the Board’s

denial of Active Football benefits.            First, the Plans argue that

Webster could not possibly have been “substantially unable to

engage in any occupation or employment for remuneration or profit,”

J.A. 111 (Plan § 5.2), because he was actually employed between

1991 and 1996.          The Plans cite Webster’s stint as a broadcast

analyst   for    two    games   in   1991,   his   work   as   a   strength   and

conditioning coach for the Chiefs in 1994-95, and his ongoing self-

employment from 1991 to 1996.

     Not one of these ostensible occupations provides substantial

evidence that Webster was not “substantially unable to engage in

any . . . employment” between 1991 and 1996.              First, Webster need

only show that he suffered T&P disability “shortly after” his

disability      first   arose   upon   retirement.        Thus,    his   two-game

dalliance ending within six months of retirement does not disprove

that he suffered T&P disability “shortly after” retirement.                   See


                                       24
J.A. 111 (Plan § 5.1).   In any case, the medical evidence suggests

that his stunted broadcasting career was in fact merely an audition

that failed as a result of his diminished cognitive capabilities.

Second, Webster’s coaching position with the Chiefs is excluded

from Board consideration by the plain language of the Plan itself.

See J.A. 112 (Plan § 5.2).    Section 5.2 provides, “A Player will

not be considered to be able to engage in any occupation or

employment for remuneration or profit . . . merely because such

person is employed by an Employer,” that is, by a team, “or is

employed out of benevolence.”   Id.    Because Webster was “employed

by an Employer,” and, moreover, was “employed out of benevolence,”

the Plan twice deprives Webster’s brief coaching spell of any

conclusive value. Finally, Webster’s occasional representations in

the early 1990s that he was gainfully employed and that his various

sinecures demanded his “full-time” attention evaporate in the

absence of any evidence to show that Webster ever earned a single

dollar from or contributed anything other than his name to these

enterprises.   “[U]nable to find any evidence that any of them

succeeded,” the Board’s own investigator refutes its conclusion

that Webster was able to work after retirement.    See J.A. 695.

     Second, the Plans direct us to the evaluations of Webster by

various doctors during the critical period that tended to show he

was “generally in good health.”    See Appellants’ Br. at 46.   Not

one of these doctors, however, was either asked, or for that matter


                                  25
was qualified, to comment on Webster’s mental health.                          That a

cardiologist reported, for example, that “Webster is capable of

most physical activities that would be relevant to his age and

recreational       desires”    proves     nothing     regarding        the   state    of

Webster’s brain damage at the time. See J.A. 285 (emphasis added).

Webster has never argued before the Board, nor does his estate

argue now, that he was unable to work because of a physical

disability.

     The       Plans   lean   heavily   on    the    reports      of   Dr.   Marks    in

particular to prove that Webster was mentally fit in 1993 and 1994,

but by September 1996 had suffered a drastic reduction in mental

wellness.      In examining Webster for pain in his armpit in 1993, Dr.

Marks,     a    hematologist     and    oncologist,         did   not     record     any

observations about Webster’s mental state.                  However, in 1996, Dr.

Marks    reported      that   Webster’s      “life    has    really      deteriorated

recently.”       J.A. 265.

     The Plans ask us to infer from this change in scope between

Dr. Marks’s two reports that Webster was not T&P disabled by dint

of brain damage in 1993.        The Plans assert that had Webster in fact

been brain damaged in 1993, “none of the above trained physicians

would have missed it.”           Appellants’ Br. at 46.                Similarly, the

Plans question the lack of any contemporaneous medical evidence

between 1991 and 1996 showing that Webster was brain damaged.                        Id.




                                         26
     The Board’s own expert, however, opined directly on the

question of when Webster’s T&P disability began.         Dr. Westbrook

wrote to the Board, “[Webster] was completely and totally disabled

as of the date of his retirement and was certainly disabled when

stopped playing football sometime in 1990.”       J.A. 565.7

     Thus, the Plans ask us, in short, to do two things:       first, to

disregard the testimony of the Board’s own medical expert (in

addition to all the others) because it was not “contemporaneous,”

a fact of which it had to have been aware when it engaged him, and

second, to hold that the absence of contemporaneous evidence is

itself “substantial evidence.”    As inclined as we are to defer to

the Board’s discretion, the law does not permit such a leap of

faith.

     We are not unsympathetic to the Board’s desire to protect Plan

assets in the context of claims of mental disability that may be

susceptible of misdiagnosis.     However, the Board is not without

recourse in this situation.    As we have discussed, the Plan itself

provides the Board with tools to resolve precisely this type of

scenario--an   applicant   submitting   medical    evidence    that    is

substantial but which the Board does not find dispositive.            The



     7
      The Board discredited Dr. Westbrook’s opinion setting an
onset date for Webster’s TPD, choosing instead to credit only Dr.
Westbrook’s earlier opinion that did not provide such a date.
Parsing a doctor’s opinions, however, to ignore his later, more
comprehensive assessment is unreasonable. See Donovan, 462 F.3d
at 329.

                                 27
Board availed itself of one such option by enlisting Dr. Westbrook

to examine Webster for mental disability.                When Dr. Westbrook

returned his reports concurring with Webster’s doctors and opining

that Webster had become T&P disabled by 1991, the Board was faced

with unanimous, albeit ex post, evidence supporting Webster’s

claim.    If the Board still harbored qualms about the strength of

Webster’s evidence, it could have easily “required [him] to submit

to such further examinations as, in the opinion of the Retirement

Board, are necessary to make an adequate determination respecting

his . . . mental condition.”      See J.A. 112 (Plan § 5.2).          Instead,

the Board truncated its medical investigation and chose to ignore

not only the views of Webster’s experts but also that of its own.8

     In   sum,   the    Board   has   offered      no   relevant   medical   or

employment evidence to contradict the unanimous medical opinion of

examining    experts,    even   though     those    opinions   were   open   to

challenge.    Because these expert opinions at least establish a

presumption that Webster is entitled to Active Football benefits,


     8
      The Plans claim that the Board customarily invokes its right
to utilize a neutral physician only to determine whether an
applicant is T&P disabled, not when he became T&P disabled. This
claim is belied by the record.       In eight other cases of T&P
disability due to brain damage, the Board appointed a neutral
physician to examine the applicants. J.A. 757-808. In every such
case in which the neutral physician offered a clear, conclusive
assessment of the applicant’s disability, the Board chose to follow
that neutral recommendation. Id. In one case in particular, the
Board “based the . . . effective date [of disability] on the . . .
report of the Plan neutral psychiatrist.” J.A. 786-92. Thus, the
Plans cannot now escape the uncontradicted opinion of Dr. Westbrook
that Webster became T&P disabled by March 1991.

                                      28
and the Board did not rely on substantial evidence to contradict

them, we conclude that the Board abused its discretion in denying

Webster Active Football benefits.9      Cf. Stawls, 596 F.2d at 1213

(remanding and demanding an explanation for “why the uncontradicted

evidence   of   the   psychiatrists   should   not   suffice   to   afford

recovery”).



                                 III.

     The Plans urge us in the alternative to bar recovery of any

benefits that accrued prior to January 1, 1996, pursuant to the

Plan limitations provision.     Section 5.7 provides that “no total

and permanent disability benefit . . . will be payable with respect

to any month or other period of time that precedes by more than

forty-two (42) months” the T&P benefits application date. J.A. 151

(Plan § 5.7).

     Webster’s estate concedes that Plan section 5.7 applies to his

application, but insists that the limitations period should be



     9
      Webster’s estate argues further that the Board abused its
discretion because its “decisionmaking process was [not] reasoned
and principled.”    See Booth, 201 F.3d at 342.     Five years and
repeated meetings passed between the Board’s initial tabling of
Webster’s claim for Active Football benefits and its final decision
to reject Webster’s last appeal. Webster’s estate insists that the
delay arose while the Board was seeking to rationalize its
predetermined decision to deny Webster’s claim. Appellee’s Br. at
49.   The Plans, on the other hand, cite this time period as
evidence of careful deliberation. Because we find that the Board’s
decision was not supported by substantial evidence, we need not
endorse either of these characterizations.

                                  29
tolled from March 1991 onward because of Webster’s brain damage.

The Plan requires that the limitations period “will be tolled for

any period of time during which such Player is found by the

Retirement Board to be physically or mentally incapacitated in a

manner that substantially interferes with the filing of such

claim.”    Id.   Thus, the issue before the court is whether the Board

abused its discretion in finding that Webster was not “mentally

incapacitated in a manner that substantially interfere[d] with the

filing of [his] claim.”      Id.

     The    Board   is   entitled   to    interpret   the   terms   “mentally

incapacitated” and “substantially interferes” in any reasonable

manner.    See J.A. 121 (Plan § 8.2(a)); Booth, 201 F.3d at 342.           In

its letter denying Active Football benefits to Webster, however,

the Board did not define either term nor did it explain why the

tolling provision should not apply to Webster’s application.10


     10
      In their reply brief, the Plans for the first time propose
a definition for “incapacitated,” declaring that a person is
incapacitated only “if ‘the mind was so affected as to render him
wholly and absolutely incompetent to comprehend and understand the
nature of the transaction.’” Reply Br. at 21 (quoting Ortelere v.
Teachers’ Ret. Bd., 250 N.E.2d 460, 464 (N.Y. App. 1969)). This
dilatory attempt to cabin the breadth of the term “incapacitated”
is to no avail. First, the Board’s discretion to interpret and
define Plan terms does not allow the Plans to contrive ex post
interpretations on appeal.     Second, the proffered definition
renders surplusage the Plan language “in a manner that
substantially interferes with the filing of such a claim.” That
is, if “incapacitated” means “absolute incompeten[ce],” then when
the Board finds that an applicant is “mentally incapacitated,” it
would necessarily also find that such incapacity “substantially
interfere[d] with the filing of [his] claim.” We cannot accept
such a definition that would render other Plan language of no

                                     30
Instead, the Board merely relied on the failure of Webster’s

attorney to argue expressly for the limitations period to be

tolled.   See J.A. 615.

     It would require delicate parsing, however, to decide that the

medical and employment evidence that supports a finding of T&P

disability on these facts does not also support a finding of mental

incapacity   that   substantially    interfered   with   the   filing   of

Webster’s claim.    We cannot hold, then, that any further burden of

production lay upon Webster to invoke investigation into whether

the tolling provision should apply to his case.

     That is not to say that “mental incapacity” and “mental T&P

disability” are coextensive.        To equate the terms would, as the

Plans warn, render surplusage the words “or mentally” in the

provision tolling the limitations period whenever an applicant is

“physically or mentally incapacitated.” See J.A. 151 (Plan § 5.7).

     The Plans argue instead that there is a higher standard for

proving “mental incapacity” than for proving “T&P disability.”          To

put it differently, the Plans argue that all mentally incapacitated

applicants would suffer from a T&P mental disability, but not all

applicants suffering from a T&P mental disability would be deemed

mentally incapacitated.




moment. See de Nobel v. Vitro Corp., 885 F.2d 1180, 1188 (4th Cir.
1989) (warning that a benefits decision cannot be reasonable if it
“render[s] some language in the plan documents ‘meaningless’”).

                                    31
     We need not decide whether one standard is higher or the two

are merely different. Instead, we need only recognize that in some

cases, an applicant suffering from a mental condition that is T&P

disabling would be incapacitated to the extent that his condition

“substantially interferes” with his filing of a claim.                Webster’s

history presents just such a case.

     The Plans point to Webster’s numerous requests for disability

applications from the Board in 1995 and 1996 as evidence that he

was not mentally incapacitated.         These requests, however, were at

times submitted only days apart.         J.A. 206-210, 215, 218.          Not one

of these applications was ever completed.              Contrary to the Plans’

assertion, these staccato requests weigh significantly in favor of

a finding of mental incapacity that “substantially interfered” with

Webster’s ability to file a claim.             For the tolling provision to

have any meaning, it must extend to protect applicants such as

Webster, who was so disabled that he could not even open his own

mail, see J.A. 604, let alone complete any of the several benefits

applications   he    requested    without      first     securing    significant

assistance from an attorney.

     Moreover, had Webster been successful in returning any one of

these applications, even without any supporting documentation, the

limitations provision would never have attached to his case.                 See

J.A. 151 (Plan § 5.7) (calculating the 42-months limitations period

backwards   from    the   date   the   Board    “first    receives    a   written


                                       32
application or similar letter requesting” the benefit and requiring

only that such letter “begin[] the administrative process that

results in the award of the benefit”).        The limitations provision

was only added to the Plan effective November 1, 1998, a mere six

months prior to the date that Webster finally managed to submit an

application for benefits.

       The Plans finally insist that it would have been illogical for

the Board to have found Webster mentally incapacitated from 1991 to

1998 because he was apparently well enough in 1999 to submit an

application. This argument has only superficial appeal. The Plans

appear to read the word “substantially” to mean “completely” in the

phrase “mentally incapacitated in a manner that substantially

interferes with the filing of [a] claim.”        Such an interpretation

cannot be reasonable, however, or the tolling provision would never

apply to an applicant who is permanently mentally incapacitated.

That   is,   under   the   Plans’   interpretation,    the   fact   that   an

application is ever submitted is evidence that the applicant is

not, at that time, suffering from incapacity that “substantially

interferes” with the filing of a claim.      Instead, we have held that

the Board must interpret the tolling provision to give meaning to

each word.    See de Nobel, 885 F.2d at 1188.         The Plans’ suggested

reading of the tolling provision is thus unreasonable.

       At bottom, the evidence of Webster’s brain damage tends to

show not only that he was T&P disabled, but that he was “mentally


                                     33
incapacitated in a manner that substantially interfere[d]” with the

filing of his claim.      J.A. 151 (Plan § 5.7).         The Board has not

presented   substantial   evidence    on   which    to   deny   Webster   the

protection of the provision tolling the limitations period.                We

therefore hold that the Board abused its discretion in applying the

limitations provision to bar Webster’s claim for Active Football

benefits retroactive to March 1991.



                                  IV.

     The Plans finally ask us to vacate the award of attorney’s

fees and costs to Webster’s estate.11              They advance only one

argument on appeal supporting the request--that attorney’s fees and

costs are inappropriate because Jani should not have prevailed on

the merits.   Because the Plan failed to make any other argument,

the award of attorney’s fees and costs should be upheld provided

that Webster’s estate remains “a prevailing party” on a substantive

issue on appeal.   See Martin v. Blue Cross & Blue Shield of Va.,



     11
      In ERISA actions, a district court has wide latitude in
deciding whether to award attorney’s fees and costs.          See
§ 1132(g)(1); Metro. Life Ins. Co. v. Pettit, 164 F.3d 857, 865
(4th Cir. 1998). The district court here found significant that
the Board ignored the opinion of its own medical doctor and the
“overwhelming evidence supporting Webster’s claim, . . . relying
instead on Webster’s oncologist” to make the definitive
neurological determination.   Jani v. Bert Bell/Pete Rozelle NFL
Player Ret. Plan, No. 04-1606, at *3-4 (D. Md. November 7, 2005).
Because the district court thus found that the Board’s “decision
indicates culpable conduct, if not bad faith,” it awarded
attorney’s fees to Webster’s estate. Id. at *4-5.

                                     34
115 F.3d 1201, 1210 (4th Cir. 1997) (“[O]nly a prevailing party is

entitled    to   consideration   for      attorneys’    fees   in     an   ERISA

action.”).       Webster’s estate has prevailed on appeal, and we

therefore uphold the award of attorney’s fees and costs.



                                     V.

     Because there is nothing in this record on which to uphold the

Board’s    denial   of   Webster’s   application       for   Active   Football

benefits, the decision of the district court is

                                                                      AFFIRMED.




                                     35